NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                MARLON LAWRENCE HOBBS, Appellant.

                             No. 1 CA-CR 16-0574
                               FILED 12-7-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-103805-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Legal Advocate’s Office, Phoenix
By Colin F. Stearns
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                            STATE v. HOBBS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following Marlon Lawrence Hobbs’s (“Hobbs”) convictions for misconduct
involving weapons, possession or use of marijuana, and possession of drug
paraphernalia. Hobbs’s counsel searched the record on appeal and found
no arguable question of law that is not frivolous. State v. Clark, 196 Ariz.
530 (App. 1999). Hobbs was given the opportunity to file a supplemental
brief in propria persona but did not do so. Counsel now asks this Court to
search the record for fundamental error. After reviewing the entire record,
we affirm Hobbs’s convictions and sentences.

                FACTS AND PROCEDURAL HISTORY1

¶2             In November 2013, Hobbs pawned a handgun at a pawnshop.
A police officer received information that Hobbs was a prohibited possessor
when Hobbs pawned the gun. In January 2014, after receiving the
information about Hobbs’s status as a prohibited possessor, several officers
went to Hobbs’s residence to arrest him. After his arrest, Hobbs gave an
officer permission to enter his residence and retrieve his identification from
a backpack. The officer found a “metal police-type of badge” while
searching in Hobbs’s backpack.

¶3             The officer used the discovery of the badge and Hobbs’s
pawned handgun to apply for a search warrant. Once the officers obtained
the search warrant, they searched Hobbs’s residence and found three guns,
a ballistics vest, marijuana, and glass pipes. The State charged Hobbs with
four counts of misconduct involving weapons, misconduct involving body




1      We view the facts in the light most favorable to upholding the jury’s
verdict and resolve all inferences against Hobbs. See State v. Fontes, 195
Ariz. 229, 230, ¶ 2 (App. 1998).


                                      2
                            STATE v. HOBBS
                           Decision of the Court

armor, possession or use of marijuana, and possession of drug
paraphernalia.

¶4            Hobbs proceeded to a jury trial on the four counts of
misconduct involving weapons and one count of misconduct involving
body armor. He was found guilty on the four weapons counts but was
acquitted on the body armor count. The court then conducted a bench trial
on the marijuana and drug paraphernalia counts and found Hobbs guilty
on both counts. At a combined sentencing hearing, the court sentenced
Hobbs to 10 years’ incarceration on the weapons counts, and placed him on
probation for three years on the drug counts. Hobbs timely appealed his
conviction. We have jurisdiction pursuant to Article 6, Section 9 of the
Arizona Constitution, and Arizona Revised Statutes sections 12–
120.21(A)(1), 13–4031 and 4033(A)(1).

                              DISCUSSION

¶5           The record reflects no fundamental error in pretrial
proceedings. Hobbs rejected the State’s plea offers after several settlement
conferences and a Donald advisement. State v. Donald, 198 Ariz. 406 (App.
2000). Hobbs’s case then proceeded to trial.

¶6            The record also reflects that Hobbs received fair jury and
bench trials. Hobbs was either represented by counsel, or knowingly and
voluntarily waived counsel at all stages of the proceedings against him, and
Hobbs was either present, or waived his presence, at all critical stages. The
jury was properly comprised of 12 members with two alternates.

¶7            The State presented direct and circumstantial evidence
sufficient for a reasonable jury to convict. The superior court properly
denied Hobbs’s motion for directed verdict in both the jury and bench trials.
The superior court properly instructed the jury on the elements of the
charges. The key instructions concerning burden of proof, presumption of
innocence, reasonable doubt, and the necessity of a unanimous verdict were
also properly administered. The jury returned a unanimous verdict.

¶8            The superior court received a presentence report, accounted
for mitigating factors, and properly sentenced Hobbs to 10 years’
incarceration and placed him on three years’ probation.

                              CONCLUSION

¶9           We reviewed the entire record for reversible error and find
none; therefore, we affirm the convictions and resulting sentences.


                                     3
                             STATE v. HOBBS
                            Decision of the Court

¶10            After the filing of this decision, defense counsel’s obligation
pertaining to Hobbs’s representation in this appeal will end. Defense
counsel need do no more than inform Hobbs of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the Court’s
own motion, Hobbs has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Further, Hobbs has
30 days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                                      4